BYBEE, Circuit Judge,
dissenting.
I respectfully dissent. The IJ specifically found that Torres had an objective, well-founded fear of persecution in 1989 when he left Peru and that he now does not. But the IJ failed to find any change in conditions in Peru that should obviate Torres’ fear. Thus, we should remand for a determination of whether country conditions have changed such that Torres would not suffer harm upon return to Peru.
As the majority points out, the IJ relied on three reasons why Torres’ fear was no longer objectively reasonable: (1) Torres had been long absent from Peru; (2) Torres never actually held the office of mayor; and (3) his mother, who did hold that office, was not harmed. These are indisputable facts, but as reasons they are pure speculation. First, the mere passage of time, standing alone, is not a sufficient basis to discount a well-founded fear. Salazar-Paucar v. INS, 281 F.3d 1069, 1077 (9th Cir.2002). If the IJ believes that country conditions have improved since Torres left in 1989, then she must explain herself. As to the second point, the record contradicts the IJ’s finding. As the IJ acknowledged, there is evidence that the Shining Path continues to take retribution against individuals that they perceive to be their enemies. Even more to the point, and contrary to the IJ’s conclusion that Torres would not likely be harmed in Peru because he was never mayor, the record shows that members of the Shining Path delivered threatening leaflets to mayoral candidates in several provinces in Peru. On the third point, there is nothing in the record to explain why members of the Shining Path did not attack Torres’ mother and why this proves that Torres should not fear them. The IJ’s ruling rests on impermissible speculation regarding the guerrillas’ likely conduct. Maini v. INS, 212 F.3d 1167, 1175 (9th Cir.2000) (rejecting the IJ and BIA’s adverse credibility finding because it was based on “conjecture and speculation” regarding how the alleged persecutors should have acted).
Because the IJ did not make express findings that conditions in Peru had changed such that Torres no longer had a well-founded fear of future persecution, and the reasons that she did articulate were based on improper speculation, we should remand this case for further findings. In short, while the “substantial evidence” bar is undoubtedly a low one, the IJ simply has not endeavored to cross it in this case.